Case
Case 2:20-cv-00252-NR
     2:05-mc-02025 Document
                      Document
                            2531 Filed
                                 Filed 02/18/20
                                       02/18/20 Page
                                                Page 11 of
                                                        of 44
Case
Case 2:20-cv-00252-NR
     2:05-mc-02025 Document
                      Document
                            2531 Filed
                                 Filed 02/18/20
                                       02/18/20 Page
                                                Page 22 of
                                                        of 44
Case
Case 2:20-cv-00252-NR
     2:05-mc-02025 Document
                      Document
                            2531 Filed
                                 Filed 02/18/20
                                       02/18/20 Page
                                                Page 33 of
                                                        of 44
Case
Case 2:20-cv-00252-NR
     2:05-mc-02025 Document
                      Document
                            2531 Filed
                                 Filed 02/18/20
                                       02/18/20 Page
                                                Page 44 of
                                                        of 44
